DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nahm et al. (United States Patent Application Publication 2010/0061604), hereinafter referenced as Nahm, in view of Ono et al. (United States Patent Application Publication 2012/0292530), hereinafter referenced as Nahm.
Regarding claim 2, Nahm discloses a method of displaying fluorescence intensity in an image, the method comprising: displaying a target reticle covering a region of the image (figure 5 exhibits wherein a target reticle 603 is displayed covering a region of an image as disclosed at paragraph 93); calculating a representation of fluorescence intensity within the target reticle based on fluorescence intensity values for a plurality of pixels within the target reticle (paragraph 95 teaches that the calculated fluorescence values as based on a plurality of pixels within the region); and displaying the representation of fluorescence intensity in a display region associated with the target reticle (figure 5 exhibits wherein a graph which represents fluorescence over time is displayed, this graph region is associated with the target reticle by being on the same display as disclosed at paragraph 93).  However, Nahm fails to disclose wherein the fluorescence intensity is a normalized fluorescence intensity.
Ono is a similar or analogous system to the claimed invention as evidenced Ono teaches a fluorescence observation device wherein the motivation of eliminating the influence of individual variation thereby improving diagnosis precision would have prompted a predictable variation of Nahm by applying Ono’s known principal of displaying normalized fluorescence values (figure 7 exhibits wherein normalized fluorescence values are calculated and provided to a diagnostician as disclosed at paragraph 49).  When applying this known technique to Nahm, it would have been obvious to a person having ordinary skill in the art to plot normalized fluorescence values in place of the standard fluorescence values taught by Nahm.
In view of the motivations such as eliminating the influence of individual variation thereby improving diagnosis precision one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Nahm in view of Ono discloses everything claimed as applied above (see claim 2), in addition, Nahm discloses wherein the normalized fluorescence intensity includes a historical plot of normalized fluorescence intensities (figure 5 exhibits a plots 607-610 which compare fluorescence over time in display field 601 as disclosed at paragraph 93).
Regarding claim 6, Nahm in view of Ono discloses everything claimed as applied above (see claim 5), in addition, Nahm discloses updating the historical plot while scanning across imaged anatomy (paragraph 93 teaches updating the historical plot over time while selecting regions across the anatomy).
Regarding claim 7, Nahm in view of Ono discloses everything claimed as applied above (see claim 2), in addition, Ono discloses wherein the normalized fluorescence intensity value is based on a ratio between a measured fluorescence intensity value and a reflected light value within the target reticle (paragraph 43 teaches that normalized fluorescence is calculated by dividing the values of fluorescence pixels by the pixel values of reflected white light).
Regarding claim 8, Nahm in view of Ono discloses everything claimed as applied above (see claim 2), in addition, Nahm discloses aiming the target reticle at different locations on imaged anatomy (paragraph 93 teaches that a user can select different regions at which to display a target reticle thereby aiming the reticle at different locations) and comparing normalized fluorescence intensity values associated with the different locations (figure 5 exhibits a plot which compares the fluorescence of different locations as disclosed at paragraph 93).
Regarding claim 9, Nahm discloses a system comprising a display (figure 1 exhibits display 52 as disclosed at paragraph 71), one or more processors (figure 1 exhibits controller 70 as disclosed at paragraph 79), memory (figure 1 exhibits memory 72 as disclosed at paragraph 79), and one or more programs stored in the memory for execution by the one or more processors (paragraph 10 teaches that a memory stores an operating program), the one or more programs including instructions for: displaying, on the display, a target reticle covering a region of an image (figure 5 exhibits wherein a target reticle 603 is displayed covering a region of an image as disclosed at paragraph 93); calculating a representation of fluorescence intensity within the target reticle based on fluorescence intensity values for a plurality of pixels within the target reticle (paragraph 95 teaches that the calculated fluorescence values as based on a plurality of pixels within the region); and displaying, on the display, the representation of fluorescence intensity in a display region associated with the target reticle (figure 5 exhibits wherein a graph which represents fluorescence over time is displayed, this graph region is associated with the target reticle by being on the same display as disclosed at paragraph 93).  However, Nahm fails to disclose wherein the fluorescence intensity is a normalized fluorescence intensity.
Ono is a similar or analogous system to the claimed invention as evidenced Ono teaches a fluorescence observation device wherein the motivation of eliminating the influence of individual variation thereby improving diagnosis precision would have prompted a predictable variation of Nahm by applying Ono’s known principal of displaying normalized fluorescence values (figure 7 exhibits wherein normalized fluorescence values are calculated and provided to a diagnostician as disclosed at paragraph 49).  When applying this known technique to Nahm, it would have been obvious to a person having ordinary skill in the art to plot normalized fluorescence values in place of the standard fluorescence values taught by Nahm.
In view of the motivations such as eliminating the influence of individual variation thereby improving diagnosis precision one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Nahm in view of Ono discloses everything claimed as applied above (see claim 9), in addition, Nahm discloses wherein the normalized fluorescence intensity includes a historical plot of normalized fluorescence intensities (figure 5 exhibits a plots 607-610 which compare fluorescence over time in display field 601 as disclosed at paragraph 93).
Regarding claim 13, Nahm in view of Ono discloses everything claimed as applied above (see claim 12), in addition, Nahm discloses updating the historical plot while scanning across imaged anatomy (paragraph 93 teaches updating the historical plot over time while selecting regions across the anatomy).
Regarding claim 14, Nahm in view of Ono discloses everything claimed as applied above (see claim 9), in addition, Ono discloses wherein the normalized fluorescence intensity value is based on a ratio between a measured fluorescence intensity value and a reflected light value within the target reticle (paragraph 43 teaches that normalized fluorescence is calculated by dividing the values of fluorescence pixels by the pixel values of reflected white light).
Regarding claim 15, Nahm in view of Ono discloses everything claimed as applied above (see claim 9), in addition, Nahm discloses wherein the one or more programs include instructions for updating the normalized fluorescence intensity based on the target reticle being aimed at different locations on imaged anatomy (paragraph 93 teaches that a user can select different regions at which to display a target reticle thereby aiming the reticle at different locations and the graph is updated with different plots accordingly).
Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nahm in view of Ono and further in view of Dvorsky et al. (United States Patent Application Publication 2011/0306877), hereinafter referenced as Dvorsky.
Regarding claim 3, Nahm in view of Ono discloses everything claimed as applied above (see claim 2), however, Nahm fails to disclose wherein the display region is projected onto the target reticle.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Nahm in view of Ono discloses everything claimed as applied above (see claim 2), however, Nahm fails to disclose wherein the normalized fluorescence intensity includes a single numerical value.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Nahm in view of Ono discloses everything claimed as applied above (see claim 9), however, Nahm fails to disclose wherein the one or more programs include instructions for projecting the display region onto the target reticle.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Nahm in view of Ono discloses everything claimed as applied above (see claim 9), however, Nahm fails to disclose wherein the normalized fluorescence intensity includes a single numerical value.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patwardhan (United States Patent 8,849,380) teaches a method for calculating normalized fluorescence in multispectral imaging.
Ishihara et al. (United States Patent Application Publication 2014/0184769) teaches a method for calculating normalized fluorescence.
Yoshino et al. (United States Patent Application Publication 2014/0184769) teaches an endoscope which calculates normalized fluorescence.

Pogue et al. (United States Patent 6,377,842) teaches a method for calculating normalized fluorescence for use with a probe.
Samuels et al. (United States Patent 5,582,168) teaches a method for calculating normalized fluorescence when evaluating tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696